Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 04/15/20. Claims 1-4, 6, and 8-17 are currently pending in the application, with claims 12-17 having being withdrawn and claims 5, 7, and 18-24 having being cancelled.  Accordingly, claims 1-4, 6, and 8-11 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s arguments with respect to the 112(a) rejection over claims 1-5 and 7-11 have been fully considered.  Given that applicant has amended the claims to now recite specific analogues to be utilized in the instant method, said 112(a) rejection is now moot.  Consequently, the 112(a) rejection of claims 1-5 and 7-11 is hereby withdrawn.

Applicant’s arguments with respect to the 112(b) rejection over claims 4 and 8 have been fully considered.  Given that applicant has amended the claims to now delete the lack of antecedent basis from claims 4 and 8, said 112(b) rejection is now moot.  Consequently, the 112(b) rejection of claims 4 and 8 is hereby withdrawn.
Applicant’s objection to claim 6 is now moot.  Since applicant has amended independent claim 1, such rejection is now moot.  Consequently, the objection to claim 6 is hereby withdrawn.

					Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6, and 8-11 are allowed since no prior art exists or suggests the method of lowering cholesterol and/or PCSK9 levels in a subject comprising administering an AKR1A1 inhibitor which is Imirestat or an analogue thereof delineated in claim 1.

This application is in condition for allowance except for the following formal matters: 
-Claim 2 needs to have the “%” sign added after “5” on line 3, claim 2.
-Claims 12-17 need to be cancelled since they contain 112(a) issues.  Specifically, claims 12-17 recite a population that have both increased serum cholesterol and is at risk for additional diseases.  Nowhere in the specification did applicant test a population or subject that has both elevated cholesterol levels and an additional concomitant disease or disorder as delineated in claim 13.  Since reduction of cholesterol serum is being allowed, the examiner maintains that the subject matter of claim 12 is encompassed in claim 1.  Additionally, claims 16 and 17 further require additional search for enablement for effects on various other parameters other than PCSK9 including ApoE, VLDL-cholesterol, liver triglyceride levels.  As a result, the examiner contends that such claims need to be withdrawn in order to allow issuance of the remaining claims.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Claims 1-4, 6, and 8-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
06/18/2022